DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/943,430, filed on December 4, 2019. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18, 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,150,769 B2 (Provided on IDS dated July 14, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are drawn to the use of same compound as claimed in ‘769.  Therefore the same use as claimed in the instant claims is rendered obvious since the same compound as claimed in ‘769 will necessarily have the same properties and use.  This rejection is being made since there was no restriction requirement in ‘769 or the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan WO 2018/026798 A1 (Provided on IDS dated July 14, 2021).
Claims 1, 2, 7, 10-17 and 21 of the instant application claim a method of treating cognitive impairment associated with neurodegenerative disease in a patient in need thereof comprising administering daily to the patient an effective amount of (S)-2-(4-methoxybenzyl)-2,7-diazaspiro[3,5]nonane-1,6-dione or a pharmaceutically acceptable salt thereof.
Khan teaches that the NMDA receptor plays a major role in the synaptic plasticity that underlies many higher cognitive functions, such as memory acquisition, retention and learning, as well as in certain cognitive pathways, and in the perception of pain (page 1 lines 17-19).
Khan teaches methods of treating a memory disorder associated with Parkinson’s disease, early stage Alzheimer’s disease and Alzheimer’s disease (page 28 lines 20-24).  Khan specifically teaches a method of treating Alzheimer’s disease or treatment of memory loss that accompanies early stage Alzheimer’s disease in a patient in need thereof (page 31 lines 1-3).  Khan also teaches methods of treating psychosis that is induced by another condition such as Alzheimer’s disease, dementia, and/or Parkinson’s disease (page 31 lines 11-16).  Khan specifically teaches the preparation of the racemic mixture of 2-(4-methoxybenzyl)-2,7-diazaspiro[3,5]nonane-1,6-dione and purified (S)- 2-(4-methoxybenzyl)-2,7-diazaspiro[3,5]nonane-1,6-dione (AA-2)(pages 33-35 and 83-84).  Khan specifically demonstrates that the compounds are NMDA receptor agonists, wherein the claimed compound (AA-2) is specific for NMDAR2B and NMDAR2D (pages 92-94).  Khan specifically demonstrates using the novel object recognition (NOR) test in rats that the compounds including compound AA-2 improve cognitive behavior (pages 95-96 and figures 2A-2C).
Claim 41 of Khan claims a method of treating Alzheimer’s disease in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the compound of claims 35-37 or a pharmaceutical composition containing the compounds.
Therefore the cited claims of the instant application are anticipated since Khan specifically teaches and claims a method of treating a neurodegenerative disease including Alzheimer’s disease and Parkinson’s disease as well as psychosis associated with dementia comprising the administration of a therapeutically effective amount of (S)- 2-(4-methoxybenzyl)-2,7-diazaspiro[3,5]nonane-1,6-dione (AA-2).  Furthermore, as detailed above, Khan specifically demonstrates that compound AA-2 improves cognitive behavior and further specifically teaches methods of treating a memory disorder (which is cognitive function) associated with Parkinson’s disease, early stage Alzheimer’s disease and Alzheimer’s disease.
Claims 10-17 are anticipated since the method of claim 1 is anticipated and as such the same effects as claimed in claims 10-17 will inherently occur in the prior art.  For example, by administering the same compound for the same conditions as claimed the patient will inherently show improvement in an executive functions composite score as assessed by one or more of Groton maze learning test, two back test and category fluency test, as compared to baseline as claimed in claim 11.
Thus the cited claims of the instant application are rejected in view of the teachings of Khan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khan WO 2018/026798 A1 (Provided on IDS dated July 14, 2021) as applied to claims 1, 2, 7, 10-17 and 21 above.
Claims 3, 5 and 25 of the instant application claim a method of treating cognitive impairment associated with neurodegenerative disease in a patient in need thereof comprising administering daily to the patient an effective amount of (S)-2-(4-methoxybenzyl)-2,7-diazaspiro[3,5]nonane-1,6-dione or a pharmaceutically acceptable salt thereof, wherein the effective amount is oral administration of about 10 mg, about 30 mg or about 100 mg daily.  Claim 5 further claims the patient has cognitive impairment in at least one of the following cognitive domains: attention, mental processing speed, executive functioning/problem solving and visuospatial function.
Khan is as set forth above.
Khan does not teach the amounts as claimed.  Khan does not teach the patient population as claimed in claim 5 of the instant application.
However, Khan further teaches that the amounts of a disclosed compound may vary according to factors such as the disease state, age, sex and weight of the individual (page 26 lines 15-17).  Khan teaches that dosage regiments may be adjusted to provide the optimum therapeutic response (page 26 lines 16-17).  Khan teaches that the compound can be formulated for oral administration (page 25 lines 26-30).  Khan further specifically teaches oral administration of 1 mg/kg of compound AA-2 improved cognitive behavior in rats which is equivalent to a human dosage of 0.16 mg/kg (Human Equivalent Dose=Animal Dosage/Body Surface Area for rat 1 mg/kg/6.2=0.16).  Thus a human dosage for a 70 kg human would be 11 mg which renders obvious a dosage of about 10 mg as claimed in claims 3 and 25.
Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Thus claims 3 and 25 are rendered obvious in view of the prior art teachings.
Furthermore, even though Khan does not specifically teach treating a patient having cognitive impairment in at least one of the following cognitive domains: attention, mental processing speed, executive functioning/problem solving and visuospatial function, it would have been obvious to a person of ordinary skill in the art to treat all patients in need of cognitive enhancement.  
In addition, Khan teaches that the NMDA receptor plays a major role in the synaptic plasticity that underlies many higher cognitive functions, such as memory acquisition, retention and learning, as well as in certain cognitive pathways and in the perception of pain. In addition, certain properties of NMDA receptors suggest that they may be involved in the information-processing in the brain that underlies consciousness itself (page 1 lines 17-22).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat a patient having cognitive impairment in at least one of the following cognitive domains: attention, mental processing speed, executive functioning/problem solving and visuospatial function since the compounds of Khan are NMDA receptor agonists and as taught by Khan, the NMDA receptor is known to be involved in one or more of the claimed cognitive domains including information processing.  Thus claim 5 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khan WO 2018/026798 A1 (Provided on IDS dated July 14, 2021) as applied to claims 1-3, 5, 7, 10-17, 21 and 25 above and further in view of Gill et al. (Movement Disorders, 2008, Vol. 23, No. 7, pages 1043-1046).
Claims 4 and 8 of the instant application claim that the patient treated has a Montreal cognitive assessment score before administration of 15-25 or 17 or more and treating cognitive impairment associated with Parkinson’s disease in a patient having a Montreal cognitive assessment of 17 or more.
Khan is as set forth above.
Khan does not teach treating a patient having a Montreal cognitive assessment of 15-25 or 17 or more.
Gill et al. teaches that cognitive impairment is common in Parkinson’s disease (PD) and can occur early in the disease course (abstract).  Gill teaches that the Montreal cognitive assessment (MoCA) was developed as a screening tool for mild cognitive impairment and takes about 10 minutes to administer in the general population (page 1043).  Gill et al. teaches that the MoCA is a reliable and valid screening tool for cognitive dysfunction in the PD population (abstract). The MoCA includes tests of the cognitive domains of executive and visuospatial function, memory, language and attention (page 1043).  Gill et al. teaches the average score on the MoCA for stages I-II of Parkinson’s disease was 23.3, for Stage III was 21.2 and for stages IV-V 19.9 (page 1044).
Accordingly, prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art to all patient with cognitive impairment related to Parkinson’s disease comprising the administration of the claimed compound since Khan teaches methods of treating a memory disorder associated with Parkinson’s disease, early stage Alzheimer’s disease and Alzheimer’s disease (page 28 lines 20-24).  Furthermore, it would have been obvious to a person of ordinary skill in the art to evaluate the patient prior to treatment based on procedures known in the art.  A person of ordinary skill in the art would have been motivated to use the MoCA to evaluate a patient with cognitive impairment since Gill et al. teaches that the MoCA is a reliable and valid screening tool for cognitive dysfunction in the PD population (abstract).  Moreover, a person of ordinary skill in the art would have been motivated to treat a person having a score of 15-25 or 17 or more since Gill et al. teaches that said patient is are in various stages of the disease between Stage I and V.  Thus treating all patients including those as claimed in claims 4 and 8 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan WO 2018/026798 A1 (Provided on IDS dated July 14, 2021) as applied to claims 1-3, 5, 7, 10-17, 21 and 25 above and further in view of Soobiah et al. (PLoS One, 14(4):e0215225, April 2019).
Claim 6 of the instant application claims treating a patient having cognitive impairment as defined by scoring below or about 1.5 standard deviations of age and education based norms in a least one of executive function or attention/working memory cognitive domains, using one or more of: Movement Disorder Society MCI-PD diagnostic criteria, Groton Maze Learning Test, Digit Symbol Substitution Test (DSST), Cogstate One Back test, Cogstate Identification Test or the Stroop test, before administration of the compound.  Claim 18 of the instant application claims treating a patient having a score of at least 3 on the clinical global impression scale for mental illness. 
Khan is as set forth above.
Khan does not teach treating the claimed patient population as claimed in claims 6 and 18.
However, Khan teaches methods of treating a memory disorder associated with Parkinson’s disease, early stage Alzheimer’s disease and Alzheimer’s disease (page 28 lines 20-24).  Accordingly, it would have been obvious to a person of ordinary skill in the art to treat all patients in need thereof.
Soobiah et al. teaches measuring cognitive function utilizing the clinical global impression of change as well as the Groton maze learning test (pages 4-6).
Accordingly, prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art to treat all patients in need thereof including those evaluated by procedures known in the art and determined to suffer from memory or cognitive disorders associated with Parkinson’s and Alzheimer’s disease.  Thus in the absence of a demonstration of criticality or unexpected results claims 6 and 18 of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khan WO 2018/026798 A1 (Provided on IDS dated July 14, 2021) as applied to claims 1-3, 5, 7, 10-17, 21 and 25 above and further in view of Tambasco et al. (Current Neuropharmacology, 2018, 16, 1239-1252).
Claim 9 of the instant application claims treating a patient currently being administered levodopa and/or a levodopa enhancer.
Khan is as set forth above.
Khan does not specifically teach treating a patient currently being administered levodopa and/or a levodopa enhancer.
However, Khan teaches methods of treating a memory disorder associated with Parkinson’s disease, early stage Alzheimer’s disease and Alzheimer’s disease (page 28 lines 20-24).  Thus Khan specifically teaches treating patients with Parkinson’s disease.
Tambasco et al. teaches that levodopa is the gold standard for the treatment of Parkinson’s disease.
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to treat a patient currently being administered levodopa for Parkinson’s disease according to the teachings of Khan since Khan teaches treating patients with Parkinson’s and thus combining compounds for the improved treatment of cancer is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus claim 9 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-18, 21 and 25 are rejected.  Claims 19, 20, 22-24 and 26 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM